 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10    BRIAN HENDRICKS and ANDREW
                                                  Case No. 2:19-cv-6840-CJC-MRW
11    SAGALONGOS, on behalf of
      themselves and all others similarly
12    situated,                                   STIPULATED PROTECTIVE
                                                  ORDER
13                Plaintiffs,
                                                  (MRW VERSION 4/19)
14           v.
                                                  ‫ ܈‬Check if submitted without
15    AETNA LIFE INSURANCE                        material modifications to MRW form
16    COMPANY,
                  Defendant.
17

18

19   1.    INTRODUCTION
20         1.1    PURPOSES AND LIMITATIONS
21         Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25   enter the following Stipulated Protective Order. The parties acknowledge that this
26   Order does not confer blanket protections on all disclosures or responses to
27   discovery and that the protection it affords from public disclosure and use extends
28
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles. The parties further acknowledge, as set forth
 3   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 4   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5   procedures that must be followed and the standards that will be applied when a party
 6   seeks permission from the court to file material under seal.
 7

 8         1.2    GOOD CAUSE STATEMENT
 9         This Protective Order is a qualified protective order pursuant to Title 45 Code
10   of Federal Regulations § 164.512(e)(1)(v). The parties acknowledge that
11   information produced in discovery, regardless of its designation under this Order,
12   may contain personal and health information subject to the protections of, inter alia,
13   the Health Insurance Portability and Accountability Act of 1996, the applicable
14   requirements of the Standards for Privacy of Individually Identifiable Health
15   Information and its implementing regulations issued by the U.S. Department of
16   Health and Human Services (45 C.F.R. Parts 160-64; HIPAA Privacy Regulations),
17   and California Civil Code §§ 56 et seq., and 1798.82 et seq., which protect the
18   confidentiality of individually-identifiable personal and health information.
19         Discovery may also involve trade secrets, customer and pricing lists and other
20   valuable research, development, commercial, financial, technical and/or proprietary
21   information for which special protection from public disclosure and from use for
22   any purpose other than prosecution of this action is warranted.
23         Accordingly, to expedite the flow of information, to facilitate the prompt
24   resolution of disputes over confidentiality of discovery materials, to adequately
25   protect information the parties are entitled or required to keep confidential, to ensure
26   that the parties are permitted reasonable necessary uses of such material in
27   preparation for and in the conduct of trial, to address their handling at the end of the
28   litigation, and to serve the ends of justice, a protective order for such information is
                                                 2
 1   justified in this matter. It is the intent of the parties that information will not be
 2   designated as confidential for tactical reasons and that nothing be so designated
 3   without a good faith belief that it has been maintained in a confidential, non-public
 4   manner, and there is good cause why it should not be part of the public record of this
 5   case.
 6   2.      DEFINITIONS
 7           2.1   Action: this pending federal law suit, Hendricks, et al. v. Aetna Life
 8   Insurance Company, U.S. District Court Case No. 2:19-cv-6840-CJC-MRW.
 9           2.2   Challenging Party: a Party or Non-Party that challenges the
10   designation of information or items under this Order.
11           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
12   how it is generated, stored or maintained) or tangible things that qualify for
13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
14   the Good Cause Statement.
15           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
16   their support staff).
17           2.5   Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as
19   “CONFIDENTIAL.”
20           2.6   Disclosure or Discovery Material: all items or information, regardless
21   of the medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced or
23   generated in disclosures or responses to discovery in this matter.
24           2.7   Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
26   an expert witness or as a consultant in this Action.
27           2.8   House Counsel: attorneys who are employees of a party to this Action.
28   House Counsel does not include Outside Counsel of Record or any other outside
                                                  3
 1   counsel.
 2         2.9    Non-Party: any natural person, partnership, corporation, association, or
 3   other legal entity not named as a Party to this action.
 4         2.10 Outside Counsel of Record: attorneys who are not employees of a
 5   party to this Action but are retained to represent or advise a party to this Action and
 6   have appeared in this Action on behalf of that party or are affiliated with a law firm
 7   which has appeared on behalf of that party, and includes support staff.
 8         2.11 Party: any party to this Action, including all of its officers, directors,
 9   employees, consultants, retained experts, and Outside Counsel of Record (and their
10   support staffs).
11         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
12   Discovery Material in this Action.
13         2.13 Professional Vendors: persons or entities that provide litigation
14   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
15   demonstrations, and organizing, storing, or retrieving data in any form or medium)
16   and their employees and subcontractors.
17         2.14 Protected Material: any Disclosure or Discovery Material that is
18   designated as “CONFIDENTIAL.”
19         2.15 Receiving Party: a Party that receives Disclosure or Discovery
20   Material from a Producing Party.
21

22   3.    SCOPE
23         The protections conferred by this Stipulation and Order cover not only
24   Protected Material (as defined above), but also (1) any information copied or
25   extracted from Protected Material; (2) all copies, excerpts, summaries, or
26   compilations of Protected Material; and (3) any testimony, conversations, or
27   presentations by Parties or their Counsel that might reveal Protected Material.
28         Any use of Protected Material at trial will be governed by the orders of the
                                                4
 1   trial judge. This Order does not govern the use of Protected Material at trial.
 2

 3   4.    DURATION
 4         Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order will remain in effect until a Designating Party agrees
 6   otherwise in writing or a court order otherwise directs. Final disposition will be
 7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 8   or without prejudice; and (2) final judgment herein after the completion and
 9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10   including the time limits for filing any motions or applications for extension of time
11   pursuant to applicable law.
12

13   5.    DESIGNATING PROTECTED MATERIAL
14         5.1    Exercise of Restraint and Care in Designating Material for Protection.
15   Each Party or Non-Party that designates information or items for protection under
16   this Order must take care to limit any such designation to specific material that
17   qualifies under the appropriate standards. The Designating Party must designate for
18   protection only those parts of material, documents, items, or oral or written
19   communications that qualify so that other portions of the material, documents,
20   items, or communications for which protection is not warranted are not swept
21   unjustifiably within the ambit of this Order.
22         Mass, indiscriminate, or routinized designations are prohibited. Designations
23   that are shown to be clearly unjustified or that have been made for an improper
24   purpose (e.g., to unnecessarily encumber the case development process or to impose
25   unnecessary expenses and burdens on other parties) may expose the Designating
26   Party to sanctions.
27         If it comes to a Designating Party’s attention that information or items that it
28   designated for protection do not qualify for protection, that Designating Party must
                                                5
 1   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 2         5.2    Manner and Timing of Designations. Except as otherwise provided in
 3   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5   under this Order must be clearly so designated before the material is disclosed or
 6   produced.
 7         Designation in conformity with this Order requires:
 8         (a) for information in documentary form (e.g., paper or electronic documents,
 9   but excluding transcripts of depositions or other pretrial or trial proceedings), that
10   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
11   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
12   portion or portions of the material on a page qualifies for protection, the Producing
13   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
14   markings in the margins).
15         A Party or Non-Party that makes original documents available for inspection
16   need not designate them for protection until after the inspecting Party has indicated
17   which documents it would like copied and produced. During the inspection and
18   before the designation, all of the material made available for inspection will be
19   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
20   documents it wants copied and produced, the Producing Party must determine which
21   documents, or portions thereof, qualify for protection under this Order. Then, before
22   producing the specified documents, the Producing Party must affix the
23   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
24   portion or portions of the material on a page qualifies for protection, the Producing
25   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
26   markings in the margins).
27         (b) for testimony given in depositions that the Designating Party identify the
28   Disclosure or Discovery Material on the record, before the close of the deposition all
                                                 6
 1   protected testimony.
 2             (c) for information produced in some form other than documentary and for
 3   any other tangible items, that the Producing Party affix in a prominent place on the
 4   exterior of the container or containers in which the information is stored the legend
 5   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 6   protection, the Producing Party, to the extent practicable, will identify the protected
 7   portion(s).
 8             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9   failure to designate qualified information or items does not, standing alone, waive
10   the Designating Party’s right to secure protection under this Order for such material.
11   Upon timely correction of a designation, the Receiving Party must make reasonable
12   efforts to assure that the material is treated in accordance with the provisions of this
13   Order.
14

15   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
16             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time that is consistent with the Court’s
18   Scheduling Order.
19             6.2   Meet and Confer. The Challenging Party will initiate the dispute
20   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
21   et seq.
22             6.3   The burden of persuasion in any such challenge proceeding will be on
23   the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25   parties) may expose the Challenging Party to sanctions. Unless the Designating
26   Party has waived or withdrawn the confidentiality designation, all parties will
27   continue to afford the material in question the level of protection to which it is
28   entitled under the Producing Party’s designation until the Court rules on the
                                                  7
 1   challenge.
 2

 3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending, or attempting to settle this Action, and not
 7   for any business or other purpose whatsoever. Such Protected Material may be
 8   disclosed only to the categories of persons and under the conditions described in this
 9   Order. When the Action has been terminated, a Receiving Party must comply with
10   the provisions of section 13 below (FINAL DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the court or permitted in writing by the Designating Party, a
16   Receiving Party may disclose any information or item designated
17   “CONFIDENTIAL” only to:
18               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
19   well as employees of said Outside Counsel of Record to whom it is reasonably
20   necessary to disclose the information for this Action;
21               (b) the officers, directors, and employees (including House Counsel) of
22   the Receiving Party to whom disclosure is reasonably necessary for this Action;
23               (c) Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26               (d) the Court and its personnel;
27               (e) court reporters and their staff;
28               (f) professional jury or trial consultants, mock jurors, and Professional
                                                    8
 1   Vendors to whom disclosure is reasonably necessary for this Action and who have
 2   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3             (g) the author or recipient of a document containing the information or a
 4   custodian or other person who otherwise possessed or knew the information;
 5             (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 6   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 7   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 8   will not be permitted to keep any confidential information unless they sign the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
10   agreed by the Designating Party or ordered by the court. Pages of transcribed
11   deposition testimony or exhibits to depositions that reveal Protected Material may
12   be separately bound by the court reporter and may not be disclosed to anyone except
13   as permitted under this Stipulated Protective Order; and
14             (i) any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by any of the parties engaged in settlement discussions.
16

17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18   IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22             (a) promptly notify in writing the Designating Party. Such notification
23   will include a copy of the subpoena or court order;
24             (b) promptly notify in writing the party who caused the subpoena or order
25   to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification will include
27   a copy of this Stipulated Protective Order; and
28             (c) cooperate with respect to all reasonable procedures sought to be
                                                 9
 1   pursued by the Designating Party whose Protected Material may be affected.
 2         If the Designating Party timely seeks a protective order, the Party served with
 3   the subpoena or court order will not produce any information designated in this
 4   action as “CONFIDENTIAL” before a determination by the court from which the
 5   subpoena or order issued, unless the Party has obtained the Designating Party’s
 6   permission. The Designating Party will bear the burden and expense of seeking
 7   protection in that court of its confidential material and nothing in these provisions
 8   should be construed as authorizing or encouraging a Receiving Party in this Action
 9   to disobey a lawful directive from another court.
10

11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12   PRODUCED IN THIS LITIGATION
13             (a) The terms of this Order are applicable to information produced by a
14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18             (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party will:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28                (3) make the information requested available for inspection by the
                                                10
 1   Non-Party, if requested.
 2             (c) If the Non-Party fails to seek a protective order from this court within
 3   14 days of receiving the notice and accompanying information, the Receiving Party
 4   may produce the Non-Party’s confidential information responsive to the discovery
 5   request. If the Non-Party timely seeks a protective order, the Receiving Party will
 6   not produce any information in its possession or control that is subject to the
 7   confidentiality agreement with the Non-Party before a determination by the court.
 8   Absent a court order to the contrary, the Non-Party will bear the burden and expense
 9   of seeking protection in this court of its Protected Material.
10

11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20

21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22   PROTECTED MATERIAL
23         When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other protection,
25   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
26   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
27   procedure may be established in an e-discovery order that provides for production
28   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                                                11
 1   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 2   communication or information covered by the attorney-client privilege or work
 3   product protection, the parties may incorporate their agreement in the stipulated
 4   protective order submitted to the court.
 5

 6   12.   MISCELLANEOUS
 7         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8   person to seek its modification by the Court in the future.
 9         12.2 Right to Assert Other Objections. By stipulating to the entry of this
10   Protective Order no Party waives any right it otherwise would have to object to
11   disclosing or producing any information or item on any ground not addressed in this
12   Stipulated Protective Order. Similarly, no Party waives any right to object on any
13   ground to use in evidence of any of the material covered by this Protective Order.
14         12.3 Filing Protected Material. A Party that seeks to file under seal any
15   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
16   only be filed under seal pursuant to a court order authorizing the sealing of the
17   specific Protected Material at issue. If a Party's request to file Protected Material
18   under seal is denied by the court, then the Receiving Party may file the information
19   in the public record unless otherwise instructed by the court.
20

21   13.   FINAL DISPOSITION
22         After the final disposition of this Action, as defined in paragraph 4, within 60
23   days of a written request by the Designating Party, each Receiving Party must return
24   all Protected Material to the Producing Party or destroy such material, and provide
25   the Designating Party with certification of such return or destruction. As used in
26   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27   summaries, and any other format reproducing or capturing any of the Protected
28   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                12
 1   Party must submit a written certification to the Producing Party (and, if not the same
 2   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 3   (by category, where appropriate) all the Protected Material that was returned or
 4   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 5   abstracts, compilations, summaries or any other format reproducing or capturing any
 6   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 7   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 8   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 9   reports, attorney work product, and consultant and expert work product, even if such
10   materials contain Protected Material. Any such archival copies that contain or
11   constitute Protected Material remain subject to this Protective Order as set forth in
12   Section 4 (DURATION).
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                               13
 1   14.   Any willful violation of this Order may be punished by civil or criminal
 2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 3   authorities, or other appropriate action at the discretion of the Court.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
     Dated: September 30, 2019                  MANATT, PHELPS & PHILLIPS, LLP
 7

 8
                                                By: /s/ Joseph E. Laska
 9                                                 Joseph E. Laska
                                                   Attorneys for Defendant
10                                                 AETNA LIFE INSURANCE
                                                   COMPANY
11

12   Dated: September 30, 2019                  GIANELLI & MORRIS ALC
13

14                                              By: /s/ Howard Loring Rose*
                                                   Howard Loring Rose
15                                                 Attorneys for Plaintiffs
                                                   BRIAN HENDRICKS and ANDREW
16                                                 SAGALONGOS, on behalf of
                                                   themselves and all others similarly
17                                                 situated
18                                                   *Under Local Rule 5-4.3.4(a)(2), the
                                                     filer attests that all signatories have
19                                                   concurred in the content of this
                                                     document and have authorized this
20                                                   filing.
21
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23

24
            2FWREHU  
     DATED:_______________                       __________________________________
25                                               HON. MICHAEL R. WILNER
                                                 United States Magistrate Judge
26

27
28
                                                14
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of
 8   Hendricks, et al. v. Aetna Life Insurance Company, U.S. District Court Case No.
 9   2:19-cv-6840-CJC-MRW. I agree to comply with and to be bound by all the terms
10   of this Stipulated Protective Order and I understand and acknowledge that failure to
11   so comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25   Printed name: _______________________________
26

27   Signature: __________________________________
28
